DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“control unit” in claims 10-15; and
“a learning unit” in claim 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the “control unit”, claims 10-11 and 15 recite the limitation “further comprising a control unit configured to perform control of a display image to be output to a display apparatus”. Upon review of the specification for corresponding structure for “the control unit”, the following was disclosed: “The system control block 109 is a control unit that integrally controls the transmission electrical circuit 104, …, the display apparatus 108, and the like” [0029], fig. 1 and assoc par. In view of the apparent equivalence between “system control block 109” and “control unit,” subsequent review of specification finds the following: “The received signal processing block 106 may be constituted by one or more processors and a memory” [0038]; and “Embodiment(s) of the present invention can also be realized by a computer of a system or apparatus … The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors” [0095]. However, the specification fails to clearly link sufficient structure for performing the claimed functions.
Regarding the “learning unit”, claim 16 recites the limitation “a learning unit configured to perform machine learning of the learning model by using learning data that includes data”. Upon review of the specification for corresponding structure for the “learning unit”, the following was disclosed: “a learning unit (a learner) 304 that carries out machine learning of a model using a plurality of pieces of learning data 301. The learning unit 304 may use any of the machine learning algorithms exemplified above or may use another machine learning algorithm” [0045]; and “a specific algorithm for machine learning include a nearest neighbor method, a naive Bayes method, and a support vector machine. Another example is deep learning that autonomously generates a feature amount and a coupling weight coefficient for learning using a neural network” [0044]. However, the specification fails to clearly link sufficient structure for performing the claimed functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 10-11 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “an estimation calculating unit configured to estimate data based on blood flow information from third data based on a received signal for image generation received by the ultrasonic probe by using a model having been machine-learned from learning data including first data based on a received signal for image generation that is obtained from an observation region and second data based on blood flow information of the observation region.” There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear what the phrase “by using a model having been machine-learned from learning data” is modifying in the claim. In an interpretation the model can be implemented by the estimation calculating unit to estimate data, and in another interpretation can be implemented by the ultrasonic probe to generate third data. It is suggested to amend the claim to more clearly point out the claim elements being modified by the phrase “by using a model having been machine-learned from learning data” to ensure a positive recitation of the claim. 
Furthermore, regarding claim 1, the claim recites the limitations “a received signal for image generation received by the ultrasonic probe” and “an observation region”. There is insufficient antecedent basis for these limitations in the claim. Specifically, it is unclear whether the received signal for image generation refers to the ultrasonic waves received by the probe from an object as recited earlier in the claim, or if it is referring to a distinct, new received signal. Similarly, the observation region may refer to “the object” recited earlier in the claim or to another distinct observation region that does not relate to the object.
The same considerations are applied to claim 17 in light of the recitation of similar limitations “an estimation calculating step … of the observation region; and”. It is suggested to amend the claims to distinctly point out the relationships between the claimed subject matter.
Hence, claims 1 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. For the purposes of examination, the broadest reasonable interpretation of the elements of the claim are applied (e.g., the “model” has been interpreted as implemented by the estimation calculating unit, received signal from probe includes electrical signals derived from ultrasonic waves, etc.).
Regarding claim 5, the claim recites the limitation “a part of received signals”. There is insufficient antecedent basis for this limitation in this claim. It is unclear what a part of received signals is specifically referring to. It is unclear if the part of received signals derive from the “received signal for image generation” as recited in the depending claim 1, or to a new distinct part of a plurality of received signals. Review of the specification found “A part of the received signal for Doppler image generation refers to, for example, a received signal that is obtained by a part of scans (for example, one scan) when an observation region is alternately scanned a plurality of times for the purpose of Doppler image generation” [0080]. However, the claim as drafted is indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention, and hence claim 5 is rejected under 35 U.S.C. 112(b). For the purposes of examination, the broadest reasonable interpretation of “part of received signals” is interpreted to include any element of a scan taken of the subject.
Regarding claim 6, the claim recites the limitation “the third data further includes at least any of a wavefront shape of a transmission ultrasonic wave, …, a type of the object, and a contact angle of the ultrasonic probe relative to the object.” There is insufficient antecedent basis for this limitation in this claim. It is unclear what “a type of the object” refers to, because there is no definition of a type of the object in either claim 6 or the depending claim 1. The specification merely repeats the claim language and provides no further distinction [0050]. Hence, claims 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. For the purposes of examination, the broadest reasonable interpretation of a type of the object is applied.
Regarding claims 10-11 and 15, the claim limitation “a control unit configured to perform control of a display image” in claims 10-11 and 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link the structure, material, or acts to the function. In particular, the specification merely states “the system control block 109 is a control unit that integrally controls … the image processing block 107, the display apparatus 108, and the like.” There is no disclosure of any particular structure, either explicitly or inherently, to control the display. The use of the phrase “integrally controls” is not adequate for controlling the display because it does not describe a particular structure or modality for performing the function. As would be recognized by those of ordinary skill in the art, there are many different ways to control a display. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures perform the claimed function. 
Similarly, regarding claim 16, the claim limitation “a learning unit configured to perform machine learning of the learning model by using learning data” in claim 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function to perform machine learning of the learning model by using learning data may be performed by using “machine learning algorithms” [0045]. The specification further provides “examples of a specific algorithm for machine learning include a nearest neighbor method, a naive Bayes method, and a support vector machine… using a neural network” [0044]. The use of “machine learning algorithms” is not adequate structure for performing the learning function because it does not clearly link a particular structure for performing the function. Furthermore, there is no disclosure of an algorithm or flowchart illustrating the learning method. As would be recognized by those of ordinary skill in the art, there are many different ways to perform machine learning using input and teacher data. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which specific algorithm performs the claimed function.
Therefore, the claims 10-11 and 15-16 are indefinite and rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter. For the purposes of examination, the claimed “units” have been interpreted as generic processor components. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-10 and 16-18 (and alternatively claims 3, 6) are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (US2019/0130564 A1, 2019-05-02) (hereinafter “Kawabata”).
	Regarding claim 1, Kawabata teaches an ultrasonic diagnostic apparatus (“an ultrasonic diagnostic apparatus 100” [0031], [clm 1], fig. 1 and assoc par), comprising:
	an ultrasonic probe configured to transmit and receive ultrasonic waves to and from an object (“The ultrasonic probe 101” [0034], figs. 1, 5 and assoc par; ultrasound probe generates uses a plurality of transducers to generate an ultrasonic wave into, and receives a reflected ultrasonic wave from, a subject [0034]); and
	an estimation calculating unit configured to estimate data (“the pattern classification part R2 has an identifier R22 that is based on mechanical learning” [0054], figs. 3A, 3B and assoc par; “a dedicated circuit or a general-purpose processor, and there may be used a reconfigurable processor” [0099]; control part comprising a processor performs the functions of the identifier which generates output information (i.e. estimate data) using a mechanical learning (i.e. machine learning) model [0054]-[0059] [0096]-[0099] [see fig. 1 reproduced below])

    PNG
    media_image1.png
    661
    988
    media_image1.png
    Greyscale

Ultrasound diagnostic apparatus comprising an ultrasound probe and control part that processes information regarding received ultrasound waves using a model (Kawabata fig. 1)
based on blood flow information from third data based on a received signal for image generation received by the ultrasonic probe by using a model having been machine-learned from learning data including first data based on a received signal for image generation that is obtained from an observation region (“the B mode frame signal data or the B mode and C mode frame signal data is used, along with the storage information, as learning data for the identifier of the pattern classification part R2 of the B mode image processing part 54” [0115], fig. 3A-3B, 5-6B and assoc par; “by storing and using the frame signal data before image processing as mechanical learning data for the identifier R22, a more appropriate identifier R22 can be constructed” [0134]; the identifier (i.e. model) is trained using B mode frame signal data (i.e. received signal for image generation received by the ultrasonic probe) as learning data [0128]-[0134]) and 
second data based on blood flow information of the observation region (“the feature quantity extraction part R21 extracts as a feature quantity, for example, from frame signal data of each of the sub regions for one frame, at least one feature vector of a thickness and a direction of a blood flow” [0085]; output information (i.e. estimate data) is generated by the trained identifier (i.e. model), trained using both B-mode frame signal data and stored data regarding blood flow from past ultrasound scans [0073]-[0088]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments of the ultrasonic diagnostic apparatus taught by Kawabata resulting in an estimation calculating unit configured to estimate data using a model. The burden of extracting a feature quantity can be reduced, and image processing can be applied with a more suitable parameter for each site for B mode or C mode images (Kawabata [0145]). This image processing may be further applied to medical imaging apparatus other than an ultrasonic image (e.g., X-ray image data, CT image data, MRI image data, or the like); including any medical image processing apparatus that scans the subject to generate frame data, executes image processing similar to that of the image processing part according to the above embodiment and modification on the frame data, and generates medical image data (Kawabata [0147]).

	Regarding claim 2, Kawabata teaches the ultrasonic diagnostic apparatus according to claim 1, further teaching the third data includes a received signal obtained by scanning the observation region in order to generate a B-mode image or B-mode image data based on the received signal (“The operation part 2 has a function of allowing the user to select a mode (hereinafter referred to as “B mode”) to display a B mode image atone” [0040], figs. 1, 5, 6A and assoc par; ultrasonic diagnostic apparatus generates B-mode images using the received ultrasound waves and is trained using B mode frame signal data [see claim 1 rejection; fig. 6A reproduced below]).

    PNG
    media_image2.png
    198
    667
    media_image2.png
    Greyscale

B mode images are generated and displayed using received ultrasound waves (Kawabata fig. 6A)

	Regarding claim 3, Kawabata teaches the ultrasonic diagnostic apparatus according to claim 1, further teaching the third data includes a received signal obtained by transmitting a plane wave or a diffuse wave or image data based on the received signal (“reception part 4 executes a reception process of generating a reception signal as an electrical radio frequency (RF) signal based on a reflected ultrasonic wave.” [0043]; the electrical radio frequency signal based on a reflected ultrasonic wave (i.e. image data based on the received signal) is used to generate B mode image data which trains the identifier [see claim 1 rejection]).

	Regarding claim 4, Kawabata teaches the ultrasonic diagnostic apparatus according to claim 2, further teaching the third data includes a plurality of received signals of a reflected ultrasonic wave obtained by scanning the observation region a plurality of times or image data based on the plurality of received signals (“when a plurality of sites are included in one image or in a series of plural ultrasonic images, image processing can be applied with a parameter suitable for each site by applying image processing on the frame signal data of each of the sub regions with a parameter of each of the sub regions” [0118]; pattern classification part can process a plurality of ultrasonic images (i.e. scanning the observation region a plurality of times)).

	Regarding claim 5, Kawabata teaches the ultrasonic diagnostic apparatus according to claim 1, further teaching the third data includes a part of received signals, obtained by performing transmission and reception of an ultrasonic wave a plurality of times on each of a plurality of scan lines of the observation region in order to acquire blood flow information of the observation region, or image data based on the part of received signals (“a repetition number n of transmission and reception of an ultrasonic wave for each identical sound line (line),” [0072], figs. 2B, 4A-4C and assoc par; “the data conversion part 75 calculates the blood flow velocity V from the real part D and the imaginary part N of the mean value S of the autocorrelation operation of the Doppler signal” [0075]; the control part obtains blood flow information using acquired complex Doppler signals (i.e. a part of received signals) [0071]-[0077] [0127]-[0130] [see figs. 4A, 4B reproduced below]).

    PNG
    media_image3.png
    274
    522
    media_image3.png
    Greyscale

A plurality of scan lines of the observation region indicated by the grid regions are used to generate C images (Kawabata figs. 4A, 4B modified)

	Regarding claim 6, Kawabata teaches the ultrasonic diagnostic apparatus according to claim 1, further teaching the third data further includes at least any of a wavefront shape of a transmission ultrasonic wave, a transmission frequency of a transmission ultrasonic wave, a type of the object, and a contact angle of the ultrasonic probe relative to the object (“Under control of the control part 9, the pattern classification part R2 … generates information on a type of tissue (site) of each of the sub regions or an image pattern indicating a feature of the tissue as a classification result, and outputs the frame signal data of each of the sub regions and the classification result to the parameter selection part R4.” [0053], figs. 4A-4C and assoc par; pattern classification part of the apparatus generates information on a type or feature of the targeted tissue (i.e. a type of the object) [0050]-[0056]).

	Regarding claim 8, Kawabata teaches the ultrasonic diagnostic apparatus according to claim 1, further teaching a Doppler processing unit configured to extract blood flow information from received signals of a reflected ultrasonic wave obtained by performing transmission/reception of an ultrasonic wave a plurality of times on each of a plurality of scan lines of the observation region and generates Doppler image data based on the blood flow information (“apply image processing with parameters suitable for individual sites when a plurality of sites are included in one image or a series of plural images.” [0016], fig. 5 and assoc par; “Under control of the control part 9, the C mode image generation part 7 generates C mode image data in accordance with the C mode reception signal inputted from the reception part 4, and outputs to the display processing part 8.” [0070]; C mode comprises performing Doppler signal processing and includes color Doppler and power Doppler modes [0040], [0070]-[0077]).

	Regarding claim 9, Kawabata teaches the ultrasonic diagnostic apparatus according to claim 8. Kawabata further teaches the third data includes a part of received signals for generating the Doppler image data (“the acquired C mode reception signal and a reference signal and acquire complex Doppler signals I and Q.” [0071]; complex Doppler signals I and Q represent a part of the C mode reception signal [0071]-[0077]).

	Regarding claim 10, Kawabata teaches the ultrasonic diagnostic apparatus according to claim 1, further teaching a control unit configured to perform control of a display image to be output to a display apparatus (“The display part 102 is a so-called monitor that displays image data outputted from the ultrasonic diagnostic apparatus body 1 (the display processing part 8).” [0039], figs. 1, 5 and assoc par; control part manages the display processing part (i.e. control unit) which controls the display part [see fig. 1 reproduced below]), wherein 

    PNG
    media_image4.png
    661
    988
    media_image4.png
    Greyscale

The processing components (boxed) responsible for image processing and display of the ultrasound image (Kawabata fig. 1, annotated)
the control unit has a display mode in which the display image is updated based on data estimated by the estimation calculating unit (“data of the connection weight between the nodes is set in the memory (not shown) of the identifier R22 in advance and can be updated” [0059]; “When there is no freeze input (step S24; NO), the process proceeds to step S12.” [0112]; display is updated after an input operation S23 is not detected, the model used to perform estimation may be updated based on input information used for training [0057]-[0060] [0102]-[0114] [see fig. 5 reproduced below]),

    PNG
    media_image5.png
    584
    566
    media_image5.png
    Greyscale

Flowchart indicating the process (arrows) for updating the display and the image processing of the acquired ultrasound data (Kawabata fig. 5, annotated)

	Regarding claim 16, Kawabata teaches a learning apparatus performing machine learning of a learning model to be used by the estimation calculating unit of the ultrasonic diagnostic apparatus according to claim 1 (“the pattern classification part R2 has an identifier R22 that is based on mechanical learning” [0054], figs. 2A-3B and assoc par; identifier is the learning apparatus), the learning apparatus comprising
	a learning unit configured to perform machine learning of the learning model by using learning data that includes data, based on a received signal of a reflected ultrasonic wave obtained from an observation region, as input data and blood flow information, extracted from a reflected ultrasonic wave obtained by scanning the observation region a plurality of times, as correct answer data (“Such a convolutional filter can, be constructed by performing mechanical learning in advance with use of a sub region of learning frame data having a pattern of a blood flow and noise” [0088]; “C mode frame signal data is used, along with the storage information, as learning data for the identifier of the pattern classification part R2” [0115]; “a convolutional neural network … with an input of frame signal data of each of the sub regions” [0125]; C-mode information (i.e. blood flow information) and real-time ultrasound are provided to the convolutional neural network for training).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments of the ultrasonic diagnostic apparatus taught by Kawabata resulting in a learning unit configured to perform machine learning of the learning model. The burden of extracting a feature quantity can be reduced, and image processing can be applied with a more suitable parameter for each site for B mode or C mode images (Kawabata [0145]). This image processing may be further applied to medical imaging apparatus other than an ultrasonic image (e.g., X-ray image data, CT image data, MRI image data, or the like); including any medical image processing apparatus that scans the subject to generate frame data, executes image processing similar to that of the image processing part according to the above embodiment and modification on the frame data, and generates medical image data (Kawabata [0147]).

	Regarding claim 17, Kawabata teaches an image processing method (“A medical image processing method” [clm 21], fig. 5 and assoc par) comprising:
	a receiving step of transmitting an ultrasonic wave to an object and receiving a reflected ultrasonic wave from the object by using an ultrasonic probe (“The ultrasonic probe 101” [0034], figs. 1, 5 and assoc par; [see claim 1 rejection]);
	an estimation calculating step of estimating data (“applying image processing on the generated frame data and generating medical image data” [clm 21]; “the pattern classification part R2 has an identifier R22 that is based on mechanical learning” [0054], figs. 3A, 3B and assoc par; “a dedicated circuit or a general-purpose processor, and there may be used a reconfigurable processor” [0099]; [see claim 1 rejection])
based on the blood flow information from third data based on a received signal for image generation received in the receiving step by using a learning model having been machine-learned using learning data including first data based on a received signal for image generation that is obtained from an observation region (“the B mode frame signal data or the B mode and C mode frame signal data is used, along with the storage information, as learning data for the identifier of the pattern classification part R2 of the B mode image processing part 54” [0115], fig. 3A-3B, 5-6B and assoc par; “by storing and using the frame signal data before image processing as mechanical learning data for the identifier R22, a more appropriate identifier R22 can be constructed” [0134]; [see claim 1 rejection]) and 
second data based on blood flow information of the observation region (“the feature quantity extraction part R21 extracts as a feature quantity, for example, from frame signal data of each of the sub regions for one frame, at least one feature vector of a thickness and a direction of a blood flow” [0085]; [see claim 1 rejection]); and
	a displaying step of displaying on a display apparatus an image based on data estimated in the estimation calculating step (“The display part 102 is a so-called monitor that displays image data outputted from the ultrasonic diagnostic apparatus body 1 (the display processing part 8).” [0039], figs. 1, 5 and assoc par; [see claim 10 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments of the ultrasonic diagnostic apparatus taught by Kawabata resulting in the method as claimed. The burden of extracting a feature quantity can be reduced, and image processing can be applied with a more suitable parameter for each site for B mode or C mode images (Kawabata [0145]). This image processing may be further applied to medical imaging apparatus other than an ultrasonic image (e.g., X-ray image data, CT image data, MRI image data, or the like); including any medical image processing apparatus that scans the subject to generate frame data, executes image processing similar to that of the image processing part according to the above embodiment and modification on the frame data, and generates medical image data (Kawabata [0147]).

	Regarding claim 18, Kawabata teaches a computer-readable medium non-transitorily storing a program for causing a processor to execute the respective steps of the image processing method according to claim 17 (“These programs are stored in a form of computer-readable program codes, and the CPU sequentially executes operations in accordance with the program codes.” [0097]; codes perform the methods described in claim 17).


Claims 3, 6-7 (and alternatively claims 3, 6) are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata in view of Swisher et al (WO2019/166332 A1, 2019-09-06; note that citations reference the related application US2020/0405269 A1, 2020-12-31) (hereinafter “Swisher”).
	Alternatively regarding claim 3 (with respect to 35 USC 103 rejection to claim 3 above), Kawabata teaches the ultrasonic diagnostic apparatus according to claim 1, further teaching the third data includes a received signal obtained by transmitting a plane wave or a diffuse wave or image data based on the received signal (“generating a reception signal as an electrical radio frequency (RF) signal based on a reflected ultrasonic wave.” [0043]; [see claim 3 rejection above]).
	Although Kawabata teaches the necessary limitations of claim 3 as shown above, if in an interpretation, one argues (or interprets differently) that Kawabata does not teach the image data based on the received signal, below is an alternative rejection in addition to the above.
	In the same field of endeavor, Swisher teaches an ultrasonic diagnostic apparatus comprising an ultrasonic probe (“ultrasound imaging system 400” fig. 4 and assoc par; “an ultrasound probe 412 includes a transducer array 414 for transmitting ultrasonic waves and receiving echo information” [0029]), and which implements a model (“produce modified ultrasound data by modifying, using a neural network” [clm 1]),
	further teaching a received signal obtained by transmitting plane waves or diffuse waves (“undersampled ultrasound data comprises ultrasound data obtained from a plane wave or from diverging beams” [clm 3]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments of the ultrasonic diagnostic apparatus taught by Kawabata with the use of plane waves or diffuse waves as taught by Swisher. There is a desire for new and improved techniques for using sparsely sampled data to produce an accurate reconstruction of a sampled signal (Swisher [0 26]). The burden of extracting a feature quantity can be reduced, and image processing can be applied with a more suitable parameter for each site for the B mode image (Kawabata [0145]). Furthermore, high-quality clinical image data may be leveraged to train neural networks to produce higher resolution (spatial or temporal) images from an acquired lower resolution dataset more efficiently than with conventional techniques (Swisher [0035]).
	
	Alternatively regarding claim 6 (with respect to 35 USC 103 rejection to claim 6 above), Kawabata teaches the ultrasonic diagnostic apparatus according to claim 1, further teaching the third data further includes at least any of a wavefront shape of a transmission ultrasonic wave, a transmission frequency of a transmission ultrasonic wave, a type of the object, and a contact angle of the ultrasonic probe relative to the object (“the pattern classification part R2 … generates information on a type of tissue (site) of each of the sub regions or an image pattern indicating a feature of the tissue as a classification result, and outputs the frame signal data of each of the sub regions and the classification result to the parameter selection part R4.” [0053], figs. 4A-4C and assoc par; [see claim 6 rejection above]).
	Although Kawabata teaches the necessary limitations of claim 6 as shown above, if in an interpretation, one argues (or interprets differently) that Kawabata does not teach a type of the object, below is an alternative rejection in addition to the above.
	In the same field of endeavor, Swisher teaches any of a wavefront shape of a transmission ultrasonic wave, a transmission frequency of a transmission ultrasonic wave, a type of the object, and a contact angle of the ultrasonic probe relative to the object (“ultrasound data obtained from ultrasound signals sampled at a rate less than twice the highest frequency of the ultrasound signals.” [clm 2]; “Beams may be steered straight ahead from (orthogonal to) the transducer array, or at different angles for a wider field of view.” [0031]; received signal includes data sampled at the Nyquist rate (i.e. a transmission frequency) or at different angles of the probe relative to the subject).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments of the ultrasonic diagnostic apparatus taught by Kawabata with the transmission frequency as taught by Swisher. There is a desire for new and improved techniques for using sparsely sampled data to produce an accurate reconstruction of a sampled signal (Swisher [0026]). The burden of extracting a feature quantity can be reduced, and image processing can be applied with a more suitable parameter for each site for the B mode image (Kawabata [0145]). Furthermore, high-quality clinical image data may be leveraged to train neural networks to produce higher resolution (spatial or temporal) images from an acquired lower resolution dataset more efficiently than with conventional techniques (Swisher [0035]).

	Regarding claim 7, Kawabata teaches the ultrasonic diagnostic apparatus according to claim 1, further teaching the estimation calculating unit includes a learning model having been machine-learned so as to estimate data based on blood flow information of different velocity ranges from the third data (“generates a classification result in accordance with a pattern of a blood flow and noise of frame signal data of each of the sub regions for the one frame. In addition to the component of the blood flow, the C mode frame signal data also includes noise accompanying a movement of tissue, which is called clutter noise or motion noise.” [0084]; “The threshold process is a so-called keyhole filter, which is a process of comparing target sample data (the blood flow velocity V and the power P in the C mode) with a predetermined threshold value” [0092]; use of the threshold interpreted as information regarding different velocity ranges [0092]),
	but Kawabata fails to explicitly teach a plurality of learning models.
	However, in the same field of endeavor, Swisher teaches the estimation calculating unit includes a plurality of learning models having been machine-learned so as to estimate data (“The generator 310 includes a multilayered network of artificial neural nodes trained to do generate the data … The discriminator 302 includes another multilayered network of artificial neural nodes trained to differentiate or discriminate between real (e.g., actual or correctly estimated) image data and fake (e.g., incorrectly estimated) image data.” [0028], fig. 3 and assoc par; [see fig. 3 reproduced below]).

    PNG
    media_image6.png
    783
    1198
    media_image6.png
    Greyscale

The generator and discriminator are neural networks (arrow) and process the received ultrasound data (Swisher fig. 3, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments of the ultrasonic diagnostic apparatus taught by Kawabata with the transmission frequency as taught by Swisher. High-quality clinical image data may be leveraged to train neural networks to produce higher resolution (spatial or temporal) images from an acquired lower resolution dataset more efficiently than with conventional techniques (Swisher [0035]). One or more neural networks implemented in a system as claimed may be applied to both temporally and spatially undersampled ultrasound sensor data to output ultrasound images at higher frame rates and with improved image quality (Swisher [0007]).


Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata in view of Hope Simpson et al (US2019/0336107 A1, 2019-11-07) (hereinafter “Hope Simpson”).
	Regarding claim 11, Kawabata teaches the ultrasonic diagnostic apparatus according to claim 8, further teaching a control unit configured to perform control of a display image to be output to a display apparatus (“The display part 102 is a so-called monitor that displays image data outputted from the ultrasonic diagnostic apparatus body 1 (the display processing part 8).” [0039], figs. 1, 5 and assoc par; [see claim 10 rejection]), wherein 
the control unit has a display mode in which the display image is updated based on the Doppler image data, instead of based on data estimated by the estimation calculating unit (“the C mode image to be displayed includes a C mode image of display modes of a V mode to perform color display of a flow velocity and a direction of a blood flow with a blood flow velocity V as a blood flow signal indicating a state of a blood flow… C mode includes a color Doppler mode (e.g., V mode, VT mode) and a power Doppler mode (e.g., P mode)” [0040]; the C mode images are updated based on the Doppler image data results and displayed on the display [see claim 10 rejection]),
	but Kawabata fails to explicitly teach a display mode in which the display image is updated based on the Doppler image data and the data estimated by the estimation calculating unit.
	However, in the same field of endeavor, Hope Simpson teaches an ultrasound imaging system that utilizes machine-trained neural networks (e.g., a machine-trained algorithm) developed through one or more machine learning algorithms to output image data and/or a variety of tissue information ([0005]-[0006]),
	further teaching a control unit configured to perform control of a display image to be output to a display apparatus (“a display processor configured to generate an ultrasound image using the imaging data provided by the neural network. The system may further include a user interface configured to display the ultrasound image produced by the display processor.” [0006], figs. 1, 4-6 and assoc par), wherein 
the control unit has a display mode in which the display image is updated based on the Doppler image data and the data estimated by the estimation calculating unit (“the system 100 may be operable in a neural net mode during which ultrasound images may be produced in part based on outputs from the neural network 160, and may also be operable in a conventional mode during which ultrasound images may be produced through conventional signal and image processing,” [0039], fig. 1 and assoc par; the display processor updates in real-time using both data provided by the neural network (i.e. estimated data) and Doppler image data [0034]-[0042] [see fig. 1 reproduced below]).

    PNG
    media_image7.png
    567
    708
    media_image7.png
    Greyscale

Display mode based on data from the Doppler imaging and neural network (boxed) to update the display (Hope Simpson fig. 1, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments of the ultrasonic diagnostic apparatus taught by Kawabata with the display mode as taught by Hope Simpson. Ultrasound is a widely used imaging modality in medical imaging as it can provide real-time non-invasive imaging of organs and tissue for diagnosis, pre-operative care and planning, and post-operative patient monitoring (Hope Simpson [0002]). Current ultrasound systems generally require the user to carefully watch the ultrasound system display, coordinate transducer movements and manipulate user controls to precisely record the desired anatomy or pathology of interest, and review the images to manually annotate specific anatomy or pathology. Techniques for simplifying operation are desirable without sacrificing image and diagnostic information quality (Hope Simpson [0004]).

	Regarding claim 12, Kawabata in view of Hope Simpson teach the ultrasonic diagnostic apparatus according to claim 11, wherein Kawabata further teaches the control unit, after updating the display image based on the Doppler image data, repeatedly performs processing of updating the display image a prescribed number of times consecutively based on the data estimated by the estimation calculating unit (“the transmission part 3 repeatedly supplies a drive signal for quad signal processing (QSP) for displaying the C mode image for n times (e.g., n is 6 to 12) in a same direction (same line), for all directions (all lines) of the ROI” [0042], fig. 5 and assoc par; C mode image is displayed n times (i.e. prescribed number of times consecutively) based on Doppler image processing using a model [see claim 1, 10 rejections]),
	but Kawabata fails to explicitly teach a display mode in which the display image is updated based on the Doppler image data and the data estimated by the estimation calculating unit.
	However, in the same field of endeavor, Hope Simpson teaches the display mode in which the display image is updated based on the Doppler image data and the data estimated by the estimation calculating unit ([see claim 11 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments of the ultrasonic diagnostic apparatus taught by Kawabata with the display mode as taught by Hope Simpson. Ultrasound is a widely used imaging modality in medical imaging as it can provide real-time non-invasive imaging of organs and tissue for diagnosis, pre-operative care and planning, and post-operative patient monitoring (Hope Simpson [0002]). Current ultrasound systems generally require the user to carefully watch the ultrasound system display, coordinate transducer movements and manipulate user controls to precisely record the desired anatomy or pathology of interest, and review the images to manually annotate specific anatomy or pathology. Techniques for simplifying operation are desirable without sacrificing image and diagnostic information quality (Hope Simpson [0004]).

	Regarding claim 13, Kawabata in view of Hope Simpson teach the ultrasonic diagnostic apparatus according to claim 12, wherein Kawabata further teaches the control unit changes the prescribed number of times in accordance with an input from a user (“the C mode image conversion part 77 generates C mode image data of the ROI in a specification mode specified by the user of the C mode and outputs to the display processing part 8” [0095]; “the control part 9 receives a freeze input from the user via the operation part 2, and determines whether there is a freeze input or not (step S24). When there is no freeze input (step S24; NO), the process proceeds to step S12.” [0112], fig. 5 and assoc par; both the display processing and data estimation update steps are based on freeze inputs received by a user, user can allow the display to update a prescribed number of times based on the freeze input operation).

	Regarding claim 14, Kawabata in view of Hope Simpson teach the ultrasonic diagnostic apparatus according to claim 11, wherein Kawabata further teaches the control unit saves, when receiving an instruction to save an image from a user, both of or one of the Doppler image data having been acquired at a timing closest to a timing at which the instruction has been received and the data estimated by the estimation calculating unit (“When there is a freeze input (step S24; YES), the control part 9 receives an input of selection information, storage information, and an instruction for storage of a storage frame among a predetermined number of frozen frames, from the user via the operation part 2 (step S25).” [0112], fig. 5 and assoc par; the apparatus responds to a freeze input and instruction for storage by the user by storing frame signal data and image data (i.e. Doppler image data and data estimated) [see fig. 5 reproduced below]).

    PNG
    media_image8.png
    387
    323
    media_image8.png
    Greyscale

The user may select to freeze and store the acquired images (boxed) (Kawabata fig. 5, annotated)


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabata in view of Falahatpisheh et al (US9962142 B2, 2018-05-08; note that citations reference the related application US2016/0140730 A1, 2016-05-19) (hereinafter “Falahatpisheh”).
	Regarding claim 15, Kawabata teaches the ultrasonic diagnostic apparatus according to claim 8, further teaching a control unit configured to perform control of a display image to be output to a display apparatus (“The display part 102 is a so-called monitor that displays image data outputted from the ultrasonic diagnostic apparatus body 1 (the display processing part 8).” [0039], figs. 1, 5 and assoc par), and
	displaying an image based on the Doppler image data and displaying an image based on the data estimated by the estimation calculating unit (“The operation part 2 has a function of allowing the user to select … a mode (hereinafter referred to as “C mode”) to superimpose and display a C mode (color flow mode) image on the B mode image…the C mode image to be displayed includes a C mode image of display modes of a V mode to perform color display of a flow velocity and a direction of a blood flow with a blood flow velocity V as a blood flow signal indicating a state of a blood flow… C mode includes a color Doppler mode (e.g., V mode, VT mode) and a power Doppler mode (e.g., P mode)” [0040]; the apparatus may display real-time images based on Doppler image data via C mode or by using model generated estimated data [see claim 10 rejection]),
	but Kawabata fails to explicitly teach a side by side display.
	However, in the same field of endeavor, Falahatpisheh teaches a method of ultrasound processing using three-dimensional images or volumetric datasets to determine a configuration of a medium or a rate of a change of the medium ([title], [0006], figs. 1, 9-11 and assoc par),
	further teaching the control unit displays, side by side, an image based on the blood flow image data and an image based on the data estimated by an estimation calculating unit (“A 3D matrix probe is used to acquire 3D acquisitions (either volumetric, as shown in FIG. 11 … Results show the possibility of visualizing RV flow without contrast agent” [0114], figs. 6, 11 and assoc par; the acquired blood flow images can be displayed side by side a reconstructed (i.e. image based on the data estimated) [see fig. 11 reproduced below]).

    PNG
    media_image9.png
    353
    736
    media_image9.png
    Greyscale

Blood flow image and estimated data image displayed side by side on the display (Falahatpisheh fig. 11A-11B, modified)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments of the ultrasonic diagnostic apparatus taught by Kawabata with the side by side display mode as taught by Falahatpisheh. Contrast agent-free V-Echo-PIV provides three-dimensional flow data without inconvenient injection of contrast agent, and is particularly advantageous for studies that involve the pediatric population, where safety and effectiveness of contrast agents are not yet established (Falahatpisheh [0092]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Scalzo et al (US2019/0015052 A1, 2019-01-17) teaches apparatus and methods for machine-learning-based denoising of doppler ultrasound blood flow via processing monitored biosignals which are provided that are suited for reducing noise and artifacts. The framework trains a subspace manifold with reference signals.’

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793